Citation Nr: 1326971	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The Veteran served on active duty from November 1996 to November 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California briefly, but then transferred back to the RO in Los Angeles, California.

When this case was before the Board in November 2012, it was decided in part and remanded in part.  

In a statement submitted to the Board in July 2013, the Veteran's representative raised the issue of entitlement to service connection for skin disability.  This claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

At the outset, the Board notes that a CD, which reportedly contains VA treatment records for the period from January 2011 to June 2013, was received by the Board in August 2013.  The Veteran also submitted some pages of VA outpatient treatment from 2012, indicating he receives ongoing treatment.

The last supplemental statement of the case (SSOC) of record is dated in July 2013.  It is noteworthy that the July 2013 SSOC references VA outpatient treatment records from 2003 to 2013.  The claims folders and Virtual VA (aside from the CD), however, only contain VA outpatient treatment records from 2003 to August 2007.  The Board cannot print or upload the contents of the CD, and the Veteran's representative, in a July 2013 statement, has specifically requested that all VA records be associated with the record.

In light of the possibility of missing VA outpatient treatment records, and subsequent treatment records not yet considered by the originating agency, the Board concludes a remand is necessary to ensure the record is complete.

The Veteran contends that he has an acquired psychiatric disorder as a result of various in-service stressors.  Specifically, he asserts that in July 1996 he saw a friend get his legs cut off on the flight deck, in August 1997 he saw a fellow serviceman jump off the ship and break his neck, and in November 1999, he witnessed a fellow servicemen commit suicide.  He further notes losing a friend during a drill in the Gulf War.  

There is no objective confirmation of any of these events, and the Veteran was never treated in-service for any psychiatric-related symptoms, complaints, or diagnoses.  It is noteworthy, however, that the Veteran did initially self-report "depression or excessive worry" on his September 1999 separation examination, but then crossed-off the notation. 

Further complicating matters, after service in March 2003, the Veteran killed a pedestrian on a bicycle while driving intoxicated.  Treatment records indicate the Veteran attempted suicide shortly thereafter and was imprisoned for 10 months because of the incident.  

VA outpatient treatment records from 2003 to 2007 confirm a diagnosis of, among other things, major depression.  While the VA outpatient treatment records note the Veteran's claimed in-service stressors, the records also emphasize the 2003 post-service motor vehicle accident (MVA).  

The Veteran's VA social worker, for example, indicated in a January 2006 statement that the Veteran seeks ongoing treatment for depression and "his military involvement."  A January 2006 VA psychiatric assessment notes the Veteran witnessing an in-service suicide, separation from his newly born son during service, and the post-service 2003 MVA as significant stressors.  In contrast, other VA treatment records dated in October 2004 and August 2007 mainly focus on the post-service 2003 MVA.  The Board also notes that the Veteran was awarded Social Security Administration (SSA) disability benefits based on various psychiatric disorders.  

The Veteran is competent to describe in service duties performed and events witnessed.  With regard to PTSD specifically, however, credible supporting evidence is generally required showing that a noncombat in-service stressor occurred.  38 C.F.R. § 3.304(f).  With regard to other psychiatric diagnoses, however, corroborating evidence of the alleged stressor is not required.

The evidence of record confirms that the Veteran did serve on naval ships.  There is no objective confirmation, however, of the specific stressors he claims.  In light of the current diagnoses and medical opinions of record, the Board has determined that the Veteran should be provided a VA examination to determine the nature and etiology of all psychiatric disorders (other than PTSD) that have b

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claims, to include all outstanding VA outpatient records.  All efforts to obtain these records, including follow-up requests if appropriate, must be fully documented if any requested records are not obtained.  The RO or AMC is to either print all documents found on the CD associated with the claims folder, or upload the documents to Virtual VA.

2.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

With respect to each acquired psychiatric disorder present during the period of the claim (other than PTSD), the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include his description of witnessing fellow servicemen injured or killed, versus the post-service March 2003 MVA.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must be provided.  

If any required opinion cannot be provided, the examiner should explain why.  In particular, if an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

